Citation Nr: 0010893	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
shortness of breath as a result of asbestos exposure.

2.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
residuals of steam-chemical burns to the eyes.

3.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
history of abdominal wall lipoma excision and multiple nodes 
over the trunk as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.  

This case arises from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for shortness of breath as a result of asbestos 
exposure, residuals of steam-chemical burns to the eyes, and 
history of abdominal wall lipoma excision and multiple nodes 
over the trunk claimed as a result of exposure to herbicides.


FINDINGS OF FACT

1.  In June 1996, the RO denied entitlement to service 
connection for shortness of breath as a result of asbestos 
exposure, residuals of steam-chemical burns to the eyes, and 
history of abdominal wall lipoma excision and multiple nodes 
over the trunk claimed as a result of exposure to herbicides.  
The veteran was notified of this decision and of his 
appellate rights by letter dated June 14, 1996. 

2.  The veteran expressed disagreement with the RO's June 
1996 rating decision in a statement received on May 20, 1997.

3.  A statement of the case (SOC) addressing the foregoing 
issues was issued on September 17, 1997.

4.  The veteran did not file a substantive appeal within 60 
days from September 17, 1997, or by November 17, 1997.


CONCLUSION OF LAW

A timely substantive appeal of the claims of entitlement to 
service connection for shortness of breath as a result of 
asbestos exposure, residuals of steam-chemical burns to the 
eyes, and history of abdominal wall lipoma excision and 
multiple nodes over the trunk claimed as a result of exposure 
to herbicides was not filed, and the Board lacks jurisdiction 
to consider these issues.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a June 1996 rating decision, the RO denied entitlement to 
service connection for shortness of breath as a result of 
asbestos exposure, residuals of steam-chemical burns to the 
eyes, and history of abdominal wall lipoma excision and 
multiple nodes over the trunk claimed as a result of exposure 
to herbicides.  The veteran was notified of this decision and 
of his appellate rights by letter dated June 14, 1996, with 
an attached copy of the rating decision and a VA Form 4107, 
Notice of Procedural and Appellate Rights.  The VA Form 4107 
informed the veteran that if he wanted to appeal the RO's 
decision, he should submit a notice of disagreement (NOD) to 
the RO within one year of the date of the letter accompanying 
the form, and that after he filed an NOD, he would be sent an 
SOC containing the applicable facts, laws, and regulations 
and reasons for the determination.  The veteran submitted an 
NOD with the RO's June 1996 decision on May 20, 1997.  

The RO issued an SOC addressing the foregoing issues on 
September 17, 1997.  In the SOC, the RO notified the veteran 
that he had to file a substantive appeal within 60 days of 
the date of this letter, i.e., 60 days from September 17, 
1997, or within the remainder, if any, of the one year period 
from the date of the letter notifying him of the action that 
he appealed, i.e., one year from June 14, 1996.  He was 
advised that if the RO did not hear from him within this 
period, it would close his case.  He was further told that if 
he needed more time to file his appeal, he should request 
more time before the time limit for filing his appeal 
expired.  A VA Form 9, Appeal to Board of Veterans' Appeals, 
was received on June 10, 1998.   

The Board wrote to the veteran in March 2000 notifying him of 
its intention to consider issue the timeliness of the filing 
of his substantive appeal.  A copy of the letter was sent to 
the veteran's representative.  The Board further informed the 
veteran that he had 60 days within which to present written 
argument or request a hearing to present oral argument on the 
question of timeliness of the appeal.  

The veteran responded to the March 2000 letter.  He stated 
that the letters VA sent him never explained anything about a 
"one year" rule in plain language that he could understand.  
He stated that he assumed that he had one year from the date 
of the issuance of the SOC, i.e., until September 17, 1998, 
in which to file his appeal, and that his appeal received on 
June 10, 1998, was therefore timely.  The further veteran 
indicated that the correspondence he received from VA, 
including the VA Form 4107 that accompanied the June 1996 
rating decision and the March 2000 letter from the Board 
which cited 38 U.S.C.A. § 7105, 38 C.F.R. § 20.302, and 
VAOPGCPREC 9-97, was ambiguous.  


II.  Legal analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issue. 

In March 2000, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal was timely and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The March 2000 
letter to the veteran provided him notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  He was given 60 days to submit argument 
on this issue and provided an opportunity to request a 
hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999). 

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97 (February 11, 1997).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1999).

The rating decision of June 1996 denied entitlement to 
service connection for shortness of breath as a result of 
asbestos exposure, residuals of steam-chemical burns to the 
eyes, and history of abdominal wall lipoma excision and 
multiple nodes over the trunk as a result of exposure to 
herbicides.  The RO notified the veteran of this decision by 
a letter dated June 14, 1996.  Therefore, the one-year 
appeals period expired on June 14, 1997, one year after "the 
date of mailing of the notice of the result of the initial 
review or determination."  38 U.S.C.A. § 7105(b)(1) (West 
1991).  

An NOD addressing the foregoing issues was received at the RO 
on May 20, 1997.  The NOD was timely in that it was filed 
within one year from June 14, 1996.  An SOC was mailed to the 
veteran at his most recent address of record on September 17, 
1997.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of an SOC or SSOC (in certain circumstances) or the 
remainder of the one-year period after the mailing of notice 
of the initial determination, whichever is longer.  The one-
year appellate period, which expired on June 14, 1997, no 
longer governed as the appeals period within which the 
veteran was required to perfect his appeal.  Rather, he had 
60 days from September 17, 1997, or until November 17, 1997, 
to perfect his appeal, as November 16, 1997, was a Sunday.  
See 38 C.F.R. § 20.305(b) (1999).  

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the SOC that indicated any 
continued disagreement with the denial of the foregoing 
claims between September 17, 1997, and November 17, 1997.  
See 38 C.F.R. § 20.202 (1999).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1999).  Nor was any additional relevant evidence 
received in this time period requiring the issuance of an 
SSOC.  

The Board is sympathetic to the veteran's contentions that he 
did not understand VA correspondence.  However, he was 
properly notified of the time limit within which he had to 
file a substantive appeal by means of the September 1997 SOC.  
Absent a timely substantive appeal, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Accordingly, since the veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion, his claims 
must be dismissed. 



ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for shortness of breath as 
a result of asbestos exposure is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for residuals of steam-
chemical burns to the eyes is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for history of abdominal 
wall lipoma excision and multiple nodes over the trunk 
claimed as a result of exposure to herbicides is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


